EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlo Ocampo on 05/31/2022.

The application has been amended as follows: 
Only independent claims 1 and 9 have been amended. All other claims remain as presented on 05/17/2022.

1. (Currently Amended) An organic light-emitting diode display device, comprising:
a display panel in which pixels adjacent to each other along a direction of a gate line are paired and arranged to share a single data line in pixel areas defined by a plurality of gate lines and a plurality of data lines;
a gate driver configured to consecutively supply a gate-on signal to the plurality of gate lines;
a data driver configured to output a data voltage to data voltage output channels on a basis of an arrangement of pixels of the display panel such that the data voltage is alternately supplied to the pixels adjacent to each other;
a data switcher configured to alternately select a data line and to electrically connect the data line with the data voltage output channel of the data driver such that the data voltage is alternately supplied to data lines adjacent to each other among the plurality of data lines; and
a timing controller configured to respectively generate a first selection signal and a second selection signal for selecting each of the plurality of data lines, and gate control signals and data control signals, and to supply the gate control signals and data control signals to the data switcher, the gate driver, and the data driver,
wherein the first selection signal is supplied to the data switcher within a first driving period, and the second selection signal is supplied to the data switcher within a second driving period, and
wherein the second driving period is longer than the first driving period during 1 horizontal period,
wherein the gate driver supplies a first gate-on signal [[in]] during the second driving period without supplying the first gate-on signal during the first driving period, and supplies a second gate-on signal [[in]] during the first driving period and the second driving period,


9. (Currently Amended) A driving method of a display panel, by which pixels adjacent to each other along a direction of a gate line are paired and arranged to share a single data line in pixel areas defined by a plurality of gate lines and a plurality of data lines, comprising:
supplying a gate-on signal to the plurality of gate lines consecutively;
outputting a data voltage to data voltage output channels on a basis of an arrangement of pixels of the display panel such that the data voltage is alternately supplied to the pixels adjacent to each other;
alternately selecting the data lines and electrically connecting the data lines with the data voltage output channels of a data driver such that the data voltage is alternately supplied to data lines adjacent to each other among the plurality of data lines; and 
generating a first selection signal and a second selection signal such that the data switcher selects each of the plurality of data lines, and respectively generating gate control signals and data control signals and respectively supplying the gate controls signals and data control signals to a gate driver and a data driver,
wherein the first selection signal is supplied to the data switcher within a first driving period, and the second selection signal is supplied to the data switcher within a second driving period, and
wherein the second driving period is longer than the first driving period during 1 horizontal period,
wherein the gate driver supplies a first gate-on signal [[in]] during the second driving period without supplying the first gate-on signal during the first driving period, and supplies a second gate-on signal [[in]] during the first driving period and the second driving period



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific timing of providing the gate-on signals relative to the driving periods and the selection signals is found to be novel and non-obvious in view of the prior art. Specifically, while the prior art is found to teach the selection signals and gate-on (scan signals), the specific configuration as claimed is not found to be taught, alone or in combination, by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621